OPINION AND ORDER

Pursuant to SCR 3.166, the Kentucky Bar Association requests that this Court enter an order confirming the automatic temporary suspension of respondent, Connie L. Runner, from the practice of law due to her recent felony conviction. For the following reasons, the KBA’s request is granted.
Connie L. Runner, Kentucky Bar Association Membership Number 83581, was admitted to the practice of law in this Commonwealth by Order entered October 12, 1990. Her bar roster address is 121 South 7th Street, Louisville, Kentucky 40202.
*478Honorable Stephen P. Ryan, Jefferson Circuit Judge, entered a Jury Trial Order on April 14, 2004 stating that on April 8, 2004 Connie L. Runner was convicted of tampering with physical evidence in violation of KRS 524.100, a Class D Felony.
SCR 3.166 provides that any member of the Kentucky Bar Association who pleads guilty or is convicted by a judge or jury of a felony as defined in KRS 500.080 shall be automatically temporarily suspended from the practice of law in this Commonwealth. The suspension shall take effect automatically beginning on the day following the plea of guilty or the finding of guilt by a judge or jury or upon the entry of the judgment, which ever occurs first.
The automatic suspension of respondent, Connie L. Runner, from the practice of law in Kentucky is hereby confirmed. Said suspension shall be effective from April 9, 2004 until the suspension is dissolved or superseded by subsequent order of this Court.
If respondent has not done so, she should comply with the provisions of SCR 3.390 regarding notification of clients and courts of her suspension.
All concur.
ENTERED May 20, 2004.
/s/ Joseph E. Lambert Chief Justice